Title: To Thomas Jefferson from Samuel Huntington, 21 November 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia November 21. 1780

In Answer to that Part of your Excellency’s Letter of the 7. Instant respecting the Prisoners taken at Kings Mountain, I have enclosed a Copy of the Act of Congress of the 20. Instant, recommending, that those Prisoners be secured in such Manner, and at such Places as your Excellency may judge proper.
That a List of the Names of the Tory Prisoners be taken, distinguishing the State, County or District to which they severally belong, and transmitted to the Executive of their several States, who are requested to take such Order respecting them as the public Security and the Laws of the respective States may require.
I have the Honor to be with the highest Sentiments of Esteem & Respect your Excellency’s most obedient humble servant,

Sam. Huntington President

